Case 3:19-cv-01489-TJC-PDB Document 57 Filed 05/21/20 Page 1 of 2 PageID 482




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


DANIEL SILVESTER, on behalf of
himself and those similarly
situated,

        Plaintiff,

v.                                             Case No. 3:19-cv-1489-J-32PDB

SAMSUNG ELECTRONICS
AMERICA, INC., a New York
Business Corporation,

        Defendant.



                                   ORDER

        Upon review of Plaintiff Daniel Silvester's Notice of Dismissal without

Prejudice (Doc. 56), filed on May 21, 2020, this case is dismissed without

prejudice. Each party shall bear its own attorneys’ fees and costs. The Clerk

should close the file.

        DONE AND ORDERED in Jacksonville, Florida this 21st day of May,

2020.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge
Case 3:19-cv-01489-TJC-PDB Document 57 Filed 05/21/20 Page 2 of 2 PageID 483




tnm
Copies:

Counsel of record




                                     2
